Case 3:20-cv-00913-MPS Document 1-1 Filed 07/02/20 Page 1 of 11




                                          EXHIBIT A
       Case 3:20-cv-00913-MPS Document 1-1 Filed 07/02/20 Page 2 of 11

                                                                        Service of Process
                                                                        Transmittal
                                                                        06/18/2020
                                                                        CT Log Number 537808660
TO:      SERVICEOF PROCESS
         CVS Health Companies
         1 CVS DR MAIL CODE 1160
         WOONSOCKET, RI 02895-6146

RE:      Process Served in Connecticut

FOR:     Connecticut CVS Pharmacy, L.L.C (Domestic State: CT)




ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

TITLE OF ACTION:                  Patricia Duarte, Pltf. vs. Corbin Avenue CVS, Inc., Dft.
DOCUMENT(S) SERVED:               -
COURT/AGENCY:                     None Specified
                                  Case # None Specified
NATURE OF ACTION:                 Personal Injury - Failure to Maintain Premises in a Safe Condition
ON WHOM PROCESS WAS SERVED:       C T Corporation System, East Hartford, CT
DATE AND HOUR OF SERVICE:         By Process Server on 06/18/2020 at 10:13
JURISDICTION SERVED :             Connecticut
APPEARANCE OR ANSWER DUE:         -
ATTORNEY(S) / SENDER(S):          None Specified
REMARKS:                          Received for Corbin Avenue CVS, Inc. and forwarded to Connecticut CVS Pharmacy,
                                  L.L.C based upon prior mergers.
ACTION ITEMS:                     CT has retained the current log, Retain Date: 06/18/2020, Expected Purge Date:
                                  06/23/2020

                                  Image SOP

                                  Email Notification, SERVICEOF PROCESS service_of_process@cvs.com

SIGNED:                           C T Corporation System
ADDRESS:                          155 Federal St Ste 700
                                  Boston, MA 02110-1727
For Questions:                    800-448-5350
                                  MajorAccountTeam1@wolterskluwer.com




                                                                        Page 1 of 1 / SK
                                                                        Information displayed on this transmittal is for CT
                                                                        Corporation's record keeping purposes only and is provided to
                                                                        the recipient for quick reference. This information does not
                                                                        constitute a legal opinion as to the nature of action, the
                                                                        amount of damages, the answer date, or any information
                                                                        contained in the documents themselves. Recipient is
                                                                        responsible for interpreting said documents and for taking
                                                                        appropriate action. Signatures on certified mail receipts
                                                                        confirm receipt of package only, not contents.
6/17/2020                                             Commercial1-1
                            Case 3:20-cv-00913-MPS Document      Recording
                                                                      FiledDivision
                                                                              07/02/20 Page 3 of 11

  Business Inquiry
   Business Details
               Business Name; CORBIN AVENUE CVS. INC.                                                 Cilizenshlp/Stale Inc: DomcstIc/CT

                  Business ID; 0153059                                                               Lest Report Filed Year 2008

            Business Address; 713 WEST MAIN ST., NEW BRITAIN, CT. 06053                                    Business Type: Stock

                                  ATTN: M. LUKER/LE6AL DEPT, ONE CVS DRIVE,
               Mailing Address:                                                                           Business Status: Merged
                                  WOONSOCKET. Rl. 02895

        Date Inc/Registration: Fob 17.1984

     Annual Report Due Date: 02/15/2009

                  NAICSCode: NONE                                                                        NAICS Sub Code: NONE


   Principals Details
   Namc/ntio                             Business Address                        Residence Address

   ZENON P. LANKOWSKY
                                         ONE CVS DR.. WOONSOCKET. Ri. 02895      4 FRANCIS FARM RD.. HARRISVILLE. Rl. 02830
   PRESIDENT, DIRECTOR

   inOMASS. MOFFATT
    SECRETARY. DIRECTOR                  ONE CVS DRIVE. WOONSOCKET. Rl. 02895    29 HOMESTEAD CIRCLE. KINGSTON. Rl. 02881

   MELANIE K.LUKER
                                         ONE CVS DRIVE. WOONSOCKET. Rl. 02895    40 POPPY DR.. CRANSTON. Rl, 02920
   ASST.SECRETARY


   Agent Summary
                           Agent Name C T CORPORATION SYSTEM

                Agent Bu^ness Address 67 BURNSIDE AVE, EAST HARTFORD, CT. 06108-3406

               Agent Residence Address NONE

                  Agent Mailing Address NONE




https:/Avww.concord-5Ots.ct.gov/CONCORD/online?sn=Publiclnquiry&eid-9740                                                                   1/1
                        Case 3:20-cv-00913-MPS Document 1-1 Filed 07/02/20 Page 4 of 11
SUMMONS-Ci^L
                                                                        For information on                               STATE OF CONNECTICUT /
J1>CV>1 Rev. 2-20
C.G.& §§ St-346.51-347.51-340,51-350.5245a, 52-45.52-259;
                                                                        ADA acccmnnodatlons,                                 SUPERIOR COURT f
                                                                        contact a court derkor                                                                     '•’I
P.B. §§ 3-1 through 3-21.6-1,10-13                                                                                                      wvmJuAcLgm \
                                                                       •^Oto! lilHiw,|fi«lef.yav/4D4.
Instructfens are on page 2.                                                                             '
□ Select if arriount, legal interest, or property In demand, not Including interest and costs. Is LESS than $2,500.

Q Select if amount, legal interest, or property in demand, not including Interest and costs. Is $2,500 or MORE.

Q Select if cfoiming other relief in addition to, or in place of, money or damages.

TO: Any proper officer
By authority of the State of ConnecOcut, you are heretry commarided to make due and legal smvice of this summons and attached comtdainL
Adibm or eoutldertcfAfU/nhei; sheet tomnancrcpce^r                           Telephone number or dwk         Ratum Data (MtsT Se a Tuesday)
20 FranMIn Square, New Britain 06051                                                     <660) 515-5180      0701/2020
  Judicial District                              AifCihsmMni                                                               Cue type code (See to on page 21
□ Housing Session            D Number            NEW BRITAIN                                                                Major T              Minor 12
For the plaintiff^s) enter Uie appearance oh
Name end address or aitemey. law Rim or pidntiffWsetf<qiresentedpvuaiher.eheetrDim end xp 53^                                 Juris number (Haaomoyorlaw ttnti
Brignole, Bush and LewlaLLC., 73 Wadsworth Street, Hartford 06106                                                             419073
Telephone number                         Signature or plaMiff (ir seflyeprese/rieeQ
(860 ) 827 -9973
The attorney w law firm appearir^ for the ptdnfiff, or the plaintiff if                         &ma9 address for delveiy or papers under SecOon 10-13 of the
seVfepresG^, agrees to accept papers (seiviee) electronically           r-i                     Connedicut Practioe Book 17 egreacQ
in this case under Section 10-13 of the ConnecScut Practice Book. U Tes     No

    Parties          Name (Last, Rrst, Wfodfe to/MaQ and address of each party fWinnfaciy aaieeC P.O. Bat; tomt; sfote; tip; aumtryt Ifnot U&y
    First         Name: DUARTE, PARTICiA
   plaintiff      Address: 194 Mansfield Avenue., New Britain CT 06051
  Additionat      Neme:
   plaintiff      Address:                                                                                                                                       P4)2

    First         Name: ^CORBIN AVENUE CVS. INC. ^
  defendant                                                                                                                                                      MM
                  Address: Agent tor aervice: CT corporation System, 67 Bumelde Avenue, East Hartford CT 06108-3408
  Additional      Name:
  defendant       Address:                                                                                                                                       042

  Additional      Name:
  defendant       Address:                                                                                                                                       D43

  Additional      Name:
  defendant       Address:                                                                                                                                       D44
                                                                                                                     t
Total number of plaintiffs: 1                     Total number of defendants: 1                             r~l Form JD-CV--2 attached for additional parties

Notice to each defendant
1. You are being sued. This is a summons m a lawsutt. The complant attached states die claims the plantiff is making against y«i.
2. To rec^e hirther notices, you or your attorney must file an Appeamnce (form JD-Ct-12) with the derk at the addr^ above. Generally,
   it must be filed on or before the second day after the Return Date. The R^m Date is not a hearing date. You do not have to come to
   court on the Return Date unless you receive a separate notice tetiii^ you to appear.
3. If you or your attorney do nd file an ^pearance cm time, a default Jui^ment may be mitered agdnst you. You can get an Appearance
   form at the court address above, or on-line at htteai/z^ud t<.dovAivebfprnis/.
4. If you believe that you have insurance that may cover the dafm beii^ made against you in this lawsuit, you should immediately cont^
   your insurance representative. Q^r actions you may take are described in the Connecticut Practice Book, which may be found in a
   superior court law library^ on-line at httpst/Aivww-fud ct ffnu/|>bihtm
5. If you have questions^       tti^ummons and complaint, you should talk to an attorney,
   Hie court staff Is ndt all         give advice on legal matters.
Date                Signi                properbai)                          lx) Cowwlsatoner or Superior Court     rtameorperaondgidng
6/17/2020
                                                                             □                              Clerk   David W. Bush
If this summons is signed 1^ a Cleric                                                                                                       Court Use Onty
a. The signing has been done so ttiat ttte piaintiff(s) will not be denied access to the courts.                              Fe
b. It is the responsibility of the plaintiff(s) to ensure that smvioe is made in the manner proirided by law.               ,\          U                         E 3T
c. The CMrt staff is not permitted to give any legal advice in connection uritti any lawsutt.                 ,
d. Hie Clerk signing this summons at the request of the plaintiffCs) is not responsible in any way for any ^ ^
   errors or omissions in the summons, any ediegations contain^ in the complaint, or the smvice of the r rn                             j-erT^raANKjEwicz
   summons or complainL                                                                                      >                          JJeOT STATE MARE HAL
                                                                                                                                        FEREMTPFHSnM
I certify I have read and     signed (SeK-np/^entertpiaMti)                                         Date                           SL
understand the above:
                                                                         Page1of2
         Case 3:20-cv-00913-MPS Document 1-1 Filed 07/02/20 Page 5 of 11




   REnJRN DATE: JULY 21>.20M^ ‘                                    SUPERIORCOURT

   PATRiaA DUARTE.                                            •    JUDiaAL DISTRICT.
                                                                   NEW BRITAIN

   vs.
                                                                    AtN^toTAIi^


   CORBIN AVENUE CVS; INg:.                                         JUNE 17,2020

                                                 COMPLAINT


           1.      At all        hmin mehtipni^^ PlamtiH; Patncia ^uarte is a r^ident of New

   Britain, Connecticut.

          . 2.     At all times.herein mentioned, Def^dwt, Corbin Avenue CVS, Inc.,

   hereinafter referred to as "CVS", is a; Coime<^cut domestic corporation authorized to

   operate the CVS Pharmacy, Store #00760 located af 713 West Main Streeet in New Britain,

   Cormecticut.

           4.      At all times herein,. Defendant CVS, throujgh the acts of it's agents, servants

   and/or employees retained control of all common areas of the CVS Pharmacy, Store #00760

   for the use of the patrons and business invitees of CVS.




                              BRiCNOLB, Bush AND Lewis • ArroRNEYS at uvw
73 WADSWORTH STfteer • Hartford. Connecticut 06106-1766 • (860) si7>9973 • Fax (860) 527*5929 • JURIS NO. 419073
       Case 3:20-cv-00913-MPS Document 1-1 Filed 07/02/20 Page 6 of 11




          5.      At all times herein mentioned>.Patriaa.I^a^ was ahusiness invitee while at

  the subject CVS Pharmacy.

           6.      On July 25^ 2018,.at approximately 4:30              the Plaintiff, PaMcia Dparte, was

  walking in the aisle toward the froiitVofthe store; whenshe turned tihe comer and was

  caused to trip and fall over an einpty pallet located on jhe flobr>.hereby ^i^ihg her te

  sustain the injuries and los^ hereinafter set forth;

          6.      The Defendant,.CVS, throu^ the acts and/or oinissions of it's agents,

  servants and/or employees w^ negligent and careless in one or more of the following

  ways:

          a.      In that it allowed the pallet to.remain on the floor at the end of an aisle when it

                  was empty;

          b.      In that it ^owed the pallet to remain on die floor at the end of an aisle when it

                  was no longer being u^;.

          c.      In that it failed to dear the aisle, when it'knew, or should have known that it

                  would result in a haz^dous condition;

          d.      In that it failed to keep the:aisle in a reasonably safe condition for the use of




                             BRIGNOLE, BUSH AND Lewis • ATTORNEYS AT LAW
73 Wadsworth STREET • HARTFORD. Connecticut 06I06-I76e • (660) S27>9973 • fax (660) S27-S929 • JURIS No. 419073
       Case 3:20-cv-00913-MPS Document 1-1 Filed 07/02/20 Page 7 of 11




                  patrons ^dbusine^invitj^/indu^g^ePla^

          e.      In that           to remove the emp^^pallbtsp'^epatrons could safelymter

                  and exit' the msles;

          f.      In t^t it failed tO;ppst wy. 5ig^ or warning ndtic^ advising the patrons and

                  business invitees that &e placementiof the empty pallet coiild cause a

                  dangerous arid unsafe conditioxi;

          g-      In that it Imew orShoulid have known that the pallet created a dangerous and

                  unsafe condition, butf^ed to correct the defect;

          h-     In that it failed to ad^uately inspect tlie area wh^ the pallet was located,

                  when they knew or should have known it was l&ely to cause injury to a

                  patron, including the Plaintiff; and

          i.     In that it failed to ad^uately train the individuals responsible for safely

                  maintaining the store aisles and surrounding common areas.

          7.      As a result of the negligence and carelessness of Defendant CVS, as aforesaid.

  Plaintiff, Patricia Duarte to suffer serious persoiuil injuries to various parts of her body,

  including, injury to her right shoulder, a full thickne^ siipraspinatus te^ and a fracture of

  her right greater tuberosity requiring surgery. All of said injuries has caused the Plaintiff




                             BRIGNOLE, BUSH AND Lewis • ATTORNEYS AT LAW
73 Wadsworth Street > Hartford, Connecticut 06106-1766 • (a60> S27-9973 • Fax (860) 927-5929 • Juris NO. 419073
      Case 3:20-cv-00913-MPS Document 1-1 Filed 07/02/20 Page 8 of 11




  %vere pain, ment^ wgipsh ahd.distr^ pfpim                                            injuria or the

 i^ects thereof are, or^ likely'tb be/ pennanentlin nahire

         8.        As a further result of the negligence and card^ne^ of the Pidehdi^t^

  aforesaid, the Plaintitf was compeUed to.^pOTd^d wi^                    obUged in the future to expend
  '^ms of money for medical tr^taeht hiMpitds, x-rays, medicines; .appjarahis, etc, a^, to her

  further loss and damage.

          9:     As a fui^hef fesixlt'bf;the he^g^ce^^dearel^ness bf the Defendant as

  aibresaid, the PlaintiH has.suijfd:ed a loss offan enjoyment pf life md life's activities ahd it is
  likely she will continue to suffer.a loss of an\enjbyindiLt ofjife^^d iife's.activities.in die

  future.




                               BRiGNOLC, Bush and lewis • attornevs at law
73 WAQswoRTH Street •   hartporo,Connecticut 06I06'I766 • (860) 527-9973 • Fax (B60) 527-9929 • Juris   no.   419073
       Case 3:20-cv-00913-MPS Document 1-1 Filed 07/02/20 Page 9 of 11




  WHEREtoRE; theiPl^tifi cl^;;
                                                                                                                 •t.
          1.     :Kloney.4uiiages;

          2.      Cpsti;

          3.      Such other eqmtebie reiij^^.^^^j^^ Cp^^may de^^appropriate.-


                                                         TOEPIlAlNlTW

                                                                     •.4'

                                                   BY:; .
                                                        Bavid W. Bush;^, .

                                                          73:Wad^oiih Street
                                                         ;Hktford,,'Gonnecticut 06106^
                                                          (860)5^^9973
                                                         juns#419p73




                                                                                       r^EST
                                                                        ffftTRraSNKiEWIBZ
                                                                     ECIlGbT^TATE MARSHAL
                                                                      'IeIrENT PERSON




                             BRiGNOLE, Bush AND Lewis •      attorneys at law
73 Wadsworth Street • Hartford. Connecticut 06106*1768 ■ (660)527*9973 •    fax   (860) 527*5929 •   juris   No. 419073
         Case 3:20-cv-00913-MPS Document 1-1 Filed 07/02/20 Page 10 of 11
                           n-




   RETURN DATE: JULY il,.202b.                                     SOT^pRCOURT

   PATRICIA DUARTE                                         *• •   JUbldAt DISTRICT
                                                                  NEW BRITAIN

   VS;
                                                                   AT NEW BRITAIN


   CORBIN AVENUE CVS/INC:                                 i»'
                                                                   JUNE 17> 2020


                               STATEMENT OF AMOUNT IN bEMAND

           The amount, legal inter^t or proper^ in dem^d te gr^ter. than Fifteen Thousand

   and no/100 ($15,000.00) Dollars, exclusive of interest and costs.



                                                           PLAINTIFF
                                                           patmoiaduArte


                                                   By:
                                                           David W. Bush, Esq;
                                                           BRIGNOLE, BUSH & LEWIS
                                                           73 Wadsworth Street
                                                           Hartford, CT 06106
                                                           Tel. No.: (8^)527-9973


                                                                   A                         TEST
                                                                         JjFDrNlZiAHRlEWlCZ
                                                                         lECTlCyi^TE MARSHAL
                                                                                 PERSON


                              Brignoue, Bush and Lewis • attorneys at law
73 Wadsworth STREET • Hartford. Connecticut 06106*1768 • 1860)527*6973 • Fax (860) 527*9929 • Juris No. Cl9073
Case 3:20-cv-00913-MPS Document 1-1 Filed 07/02/20 Page 11 of 11
